Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 1 of 20




                 Exhibit 2
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 2 of 20




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Victoria F. Maroulis (Bar No. 202603)
 2 victoriamaroulis@quinnemanuel.com
   Kyle K. Batter (Bar No. 301803)
 3
   kylebatter@quinnemanuel.com
                              th
 4 555 Twin Dolphin Drive, 5 Floor
   Redwood Shores, California 94065
 5 Telephone: (650) 801-5000
   Facsimile: (650) 801-5100
 6
   Attorneys for Non-Party
 7
   Samsung Electronics America, Inc.
 8

 9                             UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11

12 EPIC GAMES, INC.                              CASE NO. 4:20-cv-05640-YGR

13               Plaintiff,                      NON-PARTY SAMSUNG ELECTRONICS
                                                 AMERICA, INC.’S RESPONSES AND
14        vs.                                    OBJECTIONS TO DEFENDANT’S
                                                 SUBPOENA TO PRODUCE
15 APPLE INC.,                                   DOCUMENTS

16               Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    Case No. 4:20-cv-05640-YGR
                     NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 3 of 20




 1         Pursuant to Federal Rule of Civil Procedure 45 (“Rule 45”), Non-Party Samsung Electronics

 2 America, Inc. (“SEA”) responds as follows to Defendant Apple Inc.’s Subpoena dated October 30,

 3 2020 (“Subpoena,” each request therein a “Request”).

 4                                     GENERAL OBJECTIONS
 5 1.      SEA objects to the Subpoena to the extent it purports to impose discovery obligations that

 6 are broader than, or inconsistent with, the Federal Rules of Civil Procedure, the Federal Rules of

 7 Evidence, or any other applicable laws.

 8 2.      SEA objects to the Subpoena to the extent it seeks information or documents outside of

 9 SEA’s possession, custody, or control, or that are not known or reasonably available to SEA. For

10 the avoidance of doubt, SEA is responding to this subpoena on behalf of Samsung Electronics

11 America, Inc. only and no other entity.

12 3.      SEA objects to the Subpoena for failing to provide a reasonable time to comply, as required

13 by Rule 45. The Subpoena was served on or about November 2, 2020 and demands production of

14 documents by November 13, 2020. The Subpoena’s stated deadline is facially unreasonable and

15 unduly burdensome.

16 4.      SEA objects to the Subpoena to the extent it seeks documents that are neither relevant nor

17 proportional to the needs of the case, and to the extent it seeks documents of only marginal

18 relevance, which relevance is substantially outweighed by the burden imposed on non-party SEA in

19 having to search for and produce any such documents. The Subpoena seeks a wealth of material

20 from SEA but fails to explain how Apple has “take[n] reasonable steps to avoid imposing undue

21 burden or expense” on SEA. See Fed. R. Civ. P. 45(d). The Subpoena asks all Samsung entities

22 worldwide—not just SEA, the only proper entity to which the Subpoena is directed—to hand over

23 mountains of information and is not tailored to avoid undue burden and expense on SEA.

24 5.      SEA objects to the Subpoena to the extent that it seeks information that is publicly available,

25 already in Apple’s possession, equally accessible to Apple, or reasonably obtainable through other

26 means that are less burdensome to non-party SEA. As outlined in response to the Requests, it

27 appears that Apple has not attempted to obtain the requested information from other sources, which

28 alone renders the Subpoena unreasonable. See, e.g., Audio MPEG, Inc. v. HP Inc., 2017 WL

                                              -1-                     Case No. 4:20-cv-05640-YGR
                       NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 4 of 20




 1 950847, at *4 (N.D. Cal. Mar. 10, 2017) (granting Apple’s motion to quash) (“Because Dell has, for

 2 the most part, failed to show relevance, and because what relevant material there is could be more

 3 easily obtained from other sources without causing a burden to non-party Apple, the court grants the

 4 motion to quash the subpoena[.]”). Additionally, it appears that Apple has not attempted to obtain

 5 the requested information from Plaintiff Epic Games prior to serving this Subpoena on SEA. See

 6 Nidec Corp. v.Victor Co. of Japan, 249 F.R.D. 575, 577 (N.D. Cal. 2007) (quashing subpoena to

 7 non-party where discovery sought was “obtainable from a source more direct, convenient, and less

 8 burdensome [than the non-party]—namely, from Defendants”); Genus Lifesciences Inc. v. Lannett

 9 Co., Inc., 2019 WL 7313047, at *4 (N.D. Cal. Dec. 30, 2019) (“In general, there is a preference for

10 parties to obtain discovery from one another before burdening non-parties with discovery requests.

11 When the requesting party has not shown that it attempted to obtain documents from the opposing

12 party in an action prior to seeking the documents from a non-party, a subpoena duces tecum places

13 an undue burden on a non-party. Further, when an opposing party and a non-party both possess

14 documents, the documents should be sought from the party to the case.”) (citations, alterations, and

15 quotiations omitted).

16 6.       SEA objects to the Subpoena to the extent it requires the disclosure of information or

17 documents prepared in anticipation of litigation or subject to a claim of privilege or protection,

18 including, without limitation, those based on the attorney-client relationship, attorney work-product

19 doctrine, common interest privilege, joint defense privilege, or recognized privacy interests. SEA

20 hereby claims such privileges and protections to the extent available, and excludes privileged or

21 protected information or documents from these responses. Any inadvertent disclosure of such

22 privileged or protected information or documents shall not be construed to waive any applicable

23 privileges or protections in any respect. Nor shall such inadvertent production or disclosure waive

24 SEA’s right to object to the use of any such document or information during this action or in any

25 subsequent proceedings.

26 7.       SEA objects to the Subpoena to the extent it is vague, ambiguous, or unintelligible, including

27 in its use of terms or phrases that are undefined or susceptible to multiple meanings.

28

                                              -2-                     Case No. 4:20-cv-05640-YGR
                       NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 5 of 20




 1 8.       SEA objects to the Subpoena because it fails to limit its Requests to a reasonable time period.

 2 Specifically, the Subpoena’s request for documents covering the last four years (i.e., “2017 to the

 3 present”) is facially unreasonable, overly broad, unduly burdensome, and not proportional to the

 4 needs of the case.

 5 9.       SEA objects to the Subpoena to the extent it seeks confidential or proprietary information

 6 pertaining to SEA’s business, including but not limited to trade secrets or other confidential

 7 research, development, financial, strategic, or competitive commercial information. See Fed. R.

 8 Civ. P. 45(d)(3)(B)(i). Apple did not provide SEA with a copy of the protective order (if any).

 9 Regardless, SEA reserves its right to withhold information, even if a protective order is entered,

10 because certain information is so sensitive that it should not be produced in litigation to which it is

11 not a party and where it cannot effectively police the use of that information—particularly where,

12 as here, the subpoenaing party competes with Samsung. See 10/8/20 Hixson Discovery Order (“the

13 Court has quashed the Requests that seek Samsung’s most sensitive information”); see also Waymo

14 LLC v. Uber Techs., Inc., 2017 WL 2929439, at *3 (N.D. Cal. July 7, 2017) (“Defendants’

15 suggestion that the protective order covering this case ameliorates any confidentiality concerns, and

16 that the non-party ‘may limit disclosure only to outside counsel of record . . . and thus the documents

17 and information produced cannot be used for business purposes’ . . . is unavailing. As support for

18 that argument, Defendants cite Louisiana Pacific Corp. v. Money Market 1 Institutional Investment

19 Dealer, 285 F.R.D. 481, 490 (N.D. Cal. 2012). But that case did not involve a Rule 45 subpoena

20 between direct competitors operating in the same industry.”); Waymo LLC v. Uber Techs., Inc., 2017

21 WL 3581171, at *1 (N.D. Cal. Aug. 18, 2017) (“While the information could be produced subject

22 to an attorneys-eyes-only protective order, such orders do not guarantee that the information will

23 not be disclosed. Thus, there is no rule that a competitor has to reveal its trade secrets merely

24 because they are produced subject to a protective order.”); American Standard, Inc. v. Pfizer, Inc.,

25 828 F.2d 734, 741 (Fed. Cir. 1987) (“Courts have presumed that disclosure to a competitor is more

26 harmful than disclosure to a noncompetitor.”). Further, Apple has not explained whether or how it

27 has the required “substantial need” for its competitor’s confidential information. See, e.g., Gonzales

28 v. Google, Inc., 234 F.R.D. 674, 685 (N.D. Cal. 2006) (“The determination of substantial need is

                                               -3-                     Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 6 of 20




 1 particularly important in the context of enforcing a subpoena when discovery of trade secret or

 2 confidential commercial information is sought from non-parties.”) (citing In re Mattel, Inc. v.

 3 Walking Mountain Prod., 353 F.3d 792, 814 (9th Cir. 2003)).

 4 10.      SEA objects to each Request to the extent it includes multiple sub-parts, rendering the

 5 Request vague, confusing, overly broad, unduly burdensome, and not proportional to the needs of

 6 the case. For example, Request No. 5 alone includes seven discrete requests, and numerous other

 7 requests impermissibly include multiple sub-parts.

 8 11.      SEA objects to each Request to the extent that it seeks a third-party’s confidential

 9 information subject to a confidentiality agreement that requires notice and/or consent prior to

10 disclosure. SEA will not produce any third-party confidential information absent a protective order

11 and confirmation of compliance with all applicable third-party confidentiality provisions.

12 12.      SEA objects to each Request to the extent it is compound or is phrased disjunctively or

13 conjunctively.

14 13.      SEA objects to the Subpoena’s definitions of “APP,” “APP DEVELOPER,” “APP

15 MARKETPLACE,” “EPIC APP,” and “IN-APP PRODUCT” as vague, overly broad, unduly

16 burdensome, and not proportional to the needs of the case.

17 14.      SEA objects to the Subpoena’s definitions of “COMMUNICATION,” “CONCERNING,”

18 “DOCUMENT(S)” and “PERSON” to the extent they purport to impose discovery obligations on

19 SEA that are broader than, or inconsistent with, the Federal Rules of Civil Procedure.

20 15.      SEA objects to the Subpoena’s definition of “EPIC” because SEA has no way of knowing

21 the identity of all of Epic Games, Inc.’s “officers, directors, employees, representatives, consultants,

22 agents, servants, attorneys, accountants, or any other person or entity acting on its behalf, or any

23 PERSON or entity that served in any such role at any time . . . its predecessors, successors,

24 subsidiaries, departments, divisions, joint ventures, and/or affiliates . . . and any PERSON that Epic

25 Games, Inc., manages or controls.” SEA will interpret this definition as referring only to the entities

26 specifically identified: Epic Games, Inc., Epic Games International S.à r.l, and Life on Air, Inc.

27 16.      SEA objects to the definition of “HANDHELD DEVICE” and “NON-HANDHELD

28 DEVICE” to the extent it assumes that SEA manufactures, or has manufactured, smartphones,

                                               -4-                     Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 7 of 20




 1 tablets, portable MP3 music players, laptop computers, desktop computers, or video game consoles.

 2 SEA has not and does not. Because this definition cross-references the Subpoena’s definitions of

 3 “YOU” and “YOUR,” SEA incorporates by reference its objections below to those terms. SEA will

 4 interpret this definition as referring only to smartphones, tablets, laptop computers, desktop

 5 computers, and video game consoles, if any, sold by Samsung Electronics America, Inc. (“SEA”),

 6 and no other entity. SEA further objects to this definition as overly broad, unduly burdensome and

 7 not proportional to the needs of the case to the extent it relates to “any smartphone, tablet, or portable

 8 MP3 music player” as well as any “laptop computers, desktop computers, or video game consoles”

 9 ever sold by SEA, regardless of time period.

10 17.      SEA objects to the Subpoena’s definitions of “REVIEW” and “REVIEWING” as vague,

11 overly broad, unduly burdensome, and not proportional to the needs of the case. SEA also objects

12 to these definitions to the extent they purport to encompass activities of entities other than SEA.

13 SEA will respond on behalf of Samsung Electronics America, Inc. only, and no other entity. SEA

14 also incorporates by reference its objections to “APPS,” “APP MARKETPLACE,” “HANDHELD

15 DEVICE,” and “NON-HANDHELD DEVICE.”

16 18.      SEA objects to the Subpoena’s definition of “UPDATE” as vague, overly broad, unduly

17 burdensome, and not proportional to the needs of the case.

18 19.      SEA objects to the Subpoena’s definitions of “YOU” and “YOUR” to the extent they refer

19 to any entity other than Samsung Electronics America, Inc., the only entity properly served with the

20 Subpoena, or seek information that is not in SEA’s possession, custody, or control. SEA will

21 respond only on behalf of Samsung Electronics America, Inc., and no other entity. See, e.g., In re

22 Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999). SEA will not respond on behalf of any

23 entity other than Samsung Electronics America, Inc., including but not limited to “Samsung

24 Electronics Co., Ltd. and any of its subsidiaries . . . predecessor or successor companies, officers,

25 directors, employees, representatives, consultants, agents, servants, attorneys, accountants, and any

26 other person or entity acting on its behalf, or any PERSON or entity that served in any such role at

27 any time.”

28

                                               -5-                     Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 8 of 20




 1 20.      SEA objects to Instruction Nos. 1, 4-6, 8-9, 13 to the extent they purport to impose discovery

 2 obligations on SEA that are broader than, or inconsistent with, the Federal Rules of Civil Procedure.

 3 SEA also incorporates by reference its objection above to the Subpoena’s definitions of “YOU,”

 4 “YOUR,” “DOCUMENTS,” and “PERSON.”

 5 21.      SEA objects to Instruction No. 2 to the extent it purports to impose discovery obligations on

 6 SEA that are broader than, or inconsistent with, the Federal Rules of Civil Procedure. SEA also

 7 incorporates by references its objections above to the definitions of “YOU,” “YOUR” and

 8 “DOCUMENTS.” In responding to the Subpoena, SEA will only produce, if at all, documents in

 9 Samsung Electronics America, Inc.’s possession, custody, and control as defined by applicable

10 precedent. See, e.g., In re Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999) (“The legal control

11 test is the proper standard under Rule 45.”); Seifi v. Mercedes-Benz U.S.A., LLC, 2014 WL 7187111,

12 at *2 (N.D. Cal. Dec. 16, 2014) (“In the Ninth Circuit, a ‘practical ability to obtain the requested

13 documents’ from a related organization is not enough to constitute control because the related

14 organization ‘could legally—and without breaching any contract—[ ] refuse to turn over such

15 documents.’ Instead, ‘control’ is defined as ‘the legal right to obtain documents upon demand.’”);

16 Tessera, Inc. v. Micron Tech., Inc., 2006 WL 733498, at *6 (N.D. Cal. Mar. 22, 2006) (domestic

17 entity did not have control of documents in possession of Korean parent entity under “legal right”

18 test).

19 22.      SEA objects to Instruction No. 11, which generally seeks information spanning a four-year

20 period, as overbroad, unduly burdensome and not proportional to the needs of the case. While the

21 Subpoena shows little, if any, effort to “take reasonable steps to avoid imposing undue burden or

22 expense on” SEA, as required by Rule 45(d), this Instruction in particular exemplifies that no such

23 steps were taken, and on that basis alone the Subpoena is facially unreasonable.

24 23.      SEA objects to Instruction No. 14 to the extent it uses the Subpoena’s definitions of “YOU”

25 and “YOUR,” and SEA incorporates by reference its objection above to those terms.

26 24.      SEA incorporates by reference the General Objections set forth above into each of its

27 responses, whether or not repeated therein, as well as any specifically stated objections. SEA may

28

                                               -6-                     Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 9 of 20




 1 repeat a general objection for emphasis or other reasons, but the failure to repeat any general

 2 objection does not waive any general objection to Apple’s Requests.

 3 25.      No objection or limitation, or lack of thereof, constitutes an admission by SEA as to the

 4 existence or non-existence of documents or information.

 5 26.      The responses provided herein are based on a reasonable investigation by SEA and are made

 6 without prejudice to SEA’s right to amend or supplement these responses and objections, as

 7 necessary.

 8                           SPECIFIC OBJECTIONS AND RESPONSES
 9          Subject to any specific objections set forth below, and specifically incorporating each of the

10 foregoing General Objections into each Response below, and without waiving said objections, SEA

11 responds as follows:

12 REQUEST FOR PRODUCTION NO. 1:

13          DOCUMENTS sufficient to show the name of all EPIC APPS published in YOUR APP
14 MARKETPLACE at any time in the last 10 years, and the dates during which such APPS were

15 available for download from YOUR APP MARKETPLACE.

16 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

17          SEA incorporates by reference its General Objections as though fully set forth herein,
18 including but not limited to its general objections to the definitions of “EPIC,” “YOU,” “YOUR,”

19 “APP,” and “APP MARKETPLACE.” As a threshold matter, SEA objects that the information in

20 this Request is equally available from and should be produced by Plaintiff Epic Games, a party to

21 the case, not SEA, a non-party, and SEA further objects to the extent that it requests information

22 already in Apple’s possession. See, e.g., Nidec Corp. v.Victor Co. of Japan, 249 F.R.D. 575, 577

23 (N.D. Cal. 2007); Genus Lifesciences Inc. v. Lannett Co., Inc., 2019 WL 7313047, at *4 (N.D. Cal.

24 Dec. 30, 2019). On that basis alone, the Request is improper in its entirety. SEA further objects to

25 this Request because it seeks an identification of “published” apps in a publicly available app

26 marketplace, which is information that is, on its face, equally accessible to Apple without burdening

27 non-party SEA. SEA also objects to this Request to the extent it seeks information and documents

28 that are not relevant to this litigation, not proportional to the needs of the case, from outside a

                                              -7-                     Case No. 4:20-cv-05640-YGR
                       NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 10 of 20




 1 reasonable time period or from a point other than a reasonable time, or whose relevance is

 2 outweighed by the burden imposed on SEA to search for and produce such documents or

 3 information. Moreover, SEA objects to the extent this Request seeks information that is not in

 4 SEA’s possession, custody, or control. SEA is responding on behalf of Samsung Electronics

 5 America, Inc. only, and no other entity. In sum, no justification has been provided for the Request,

 6 and it is readily apparent that Apple has not taken “reasonable steps to avoid imposing undue burden

 7 or expense on” SEA with respect this Request (e.g., by narrowly tailoring the Request or obtaining

 8 the requested information from a party to the suit or other equally accessible sources). See Rule

 9 45(d). See, e.g., Genus Lifesciences, 2019 WL 7313047 (“When the requesting party has ‘not shown

10 [that it] attempted to obtain documents from the [opposing party] in an action prior to seeking the

11 documents from a non-party, a subpoena duces tecum places an undue burden on a non-party.’”

12 (quoting Soto v. Castlerock Farming & Transp., Inc., 282 F.R.D. 492, 505 (E.D. Cal. 2012)). SEA

13 reserves its right pursuant to Rule 45(d) to seek redress for Apple’s failure to do so.

14          Subject to and without waiving the foregoing general and specific objections, and consistent

15 with the cited case law, Apple has an obligation to seek these documents from Epic Games, Inc., a

16 party to the suit; therefore, SEA will not produce documents in response to this Request.

17 REQUEST FOR PRODUCTION NO. 2:

18          One copy of all current and former contracts and agreements between YOU and EPIC.
19 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

20          SEA incorporates by reference its General Objections as though fully set forth herein,

21 including but not limited to its general objections to the definitions of “EPIC” and “YOU.” As a

22 threshold matter, SEA objects that the information in this Request is equally available from and

23 should be produced by Plaintiff Epic Games, a party to the case, not SEA, a non-party. See, e.g.,

24 Nidec Corp. v.Victor Co. of Japan, 249 F.R.D. 575, 577 (N.D. Cal. 2007); Genus Lifesciences Inc.

25 v. Lannett Co., Inc., 2019 WL 7313047, at *4 (N.D. Cal. Dec. 30, 2019). On that basis alone, the

26 Request is improper in its entirety. SEA further objects to this Request as vague, irrelevant, overly

27 broad, unduly burdensome, and not proportional to the needs of the case. Moreover, the Request is

28 unduly burdensome and not proportional to the needs of the case to the extent it seeks “all current

                                               -8-                     Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 11 of 20




 1 and former contracts and agreements between YOU and EPIC” over a four-year period; to the extent

 2 it seeks information about “contracts or agreements” outside the United States or that do not involve

 3 SEA; to the extent it seeks “contracts or agreements” that were entered into with a different entity—

 4 Samsung Electronics Co., Ltd.; and, to the extent it seeks information that is not in SEA’s

 5 possession, custody, or control. SEA is not a party to any agreements with Epic. SEA is responding

 6 on behalf of Samsung Electronics America, Inc. only, and no other entity. In sum, no justification

 7 has been provided for the Request, and it is apparent that Apple has not taken “reasonable steps to

 8 avoid imposing undue burden or expense on” SEA with respect this Request (e.g., by narrowly

 9 tailoring the Request or obtaining the requested information from parties to the suit or other equally

10 accessible sources). See Rule 45(d). SEA reserves its right pursuant to Rule 45(d) to seek redress

11 for Apple’s failure to do so.

12          Subject to and without waiving the foregoing general and specific objections, and consistent

13 with the cited case law, Apple has an obligation to seek these documents from Epic Games, Inc., a

14 party to the suit; therefore, SEA will not produce documents in response to this Request.

15 REQUEST FOR PRODUCTION NO. 3:

16          DOCUMENTS sufficient to show YOUR policies, practices, and/or procedures for handling
17 and processing payments for the sale of IN-APP PRODUCTS in APPS distributed through YOUR

18 APP MARKETPLACE, INCLUDING DOCUMENTS sufficient to show whether YOU require

19 APPS distributed through YOUR APP MARKETPLACE to use a payment and purchase

20 functionality provided by YOU to facilitate purchases of IN-APP PRODUCTS, and if so, whether

21 YOU have ever departed from such requirement with respect to EPIC APPS or any other APP

22 DEVELOPER’s APPS.

23 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

24           SEA incorporates by reference its General Objections as though fully set forth herein,

25 including but not limited to its general objections to the definitions of “YOU,” “YOUR,” “EPIC,”

26 “APPS,” “IN-APP PRODUCTS,” and “APP MARKETPLACE.” SEA further objects to this

27 Request as vague, irrelevant, overly broad, unduly burdensome, and not proportional to the needs

28 of the case. For example, the phrase “YOUR policies, practices, and/or procedures for processing

                                              -9-                     Case No. 4:20-cv-05640-YGR
                       NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 12 of 20




 1 payments for the sale of IN-APP PRODUCTS IN APPS” is vague, and to the extent it seeks to

 2 encompass all such “policies, practices, and/or procedures” dating back to 2017, the Request is

 3 facially unreasonable, overly broad, unduly burdensome, and not proportional to the needs of the

 4 case. Further, the Request is unduly burdensome and not proportional to the needs of the case to

 5 the extent it seeks information that is publicly available and could be obtained without burdening

 6 non-party SEA. SEA also objects to the Request to the extent it seeks information relating to

 7 activities outside the United States; to the extent it seeks information relative to activities that do

 8 not involve SEA; or to the extent it seeks information not in SEA’s possession, custody, or control.

 9 SEA is responding on behalf of Samsung Electronics America, Inc. only, and no other entity. SEA

10 additionally objects to this Request to the extent it seeks information protected by the attorney-client

11 privilege, attorney work product doctrine, or other applicable privilege, protection, immunity, or

12 restriction upon discovery. SEA further objects to this Request to the extent it seeks SEA’s

13 confidential and/or proprietary information, including but not limited to trade secrets or other

14 confidential research, development, financial, strategic, or competitive commercial information.

15 See Fed. R. Civ. P. 45(d)(3)(B)(i); see also, e.g., Audio MPEG, Inc. v. HP Inc., 2017 WL 950847,

16 at *4-5 (N.D. Cal. Mar. 10, 2017). Apple did not provide, and SEA has not seen, a copy of the

17 protective order (if any). Regardless, SEA will not produce the requested confidential information,

18 even if a protective order is entered, because the information Apple seeks is so commercially

19 sensitive that it should not be produced in a litigation to which SEA is not a party and in which SEA

20 cannot effectively police its use—particularly where, as here, the subpoenaing party competes with

21 Samsung. See, e.g., Waymo LLC v. Uber Techs., Inc., 2017 WL 2929439, at *3 (N.D. Cal. July 7,

22 2017). There is no justification for the Request, and it is apparent that Apple has not taken

23 “reasonable steps to avoid imposing undue burden or expense on” SEA with respect this Request

24 (e.g., by narrowly tailoring it or obtaining the requested information from parties to the suit or other

25 equally accessible sources). See Rule 45(d). SEA reserves its right pursuant to Rule 45(d) to seek

26 redress for Apple’s failure to do so.

27          Subject to and without waiving the foregoing general and specific objections, SEA will not

28 produce documents in response to this Request.

                                               -10-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 13 of 20




 1 REQUEST FOR PRODUCTION NO. 4:

 2          COMMUNICATIONS between YOU and EPIC CONCERNING:

 3              a. the commission rate charged by any APP MARKETPLACE (INCLUDING YOUR

 4                  APP MARKETPLACE) on the sale of APPS and IN-APP PRODUCTS;

 5              b. policies, practices, and/or procedures for handling and processing payments for the

 6                  sale of IN-APP PRODUCTS;

 7              c. any requirement or option to use a payment and purchase functionality provided by

 8                  YOU;

 9              d. any technical or other efforts encouraging users seeking to download EPIC APPS to

10                  do so via YOUR APP MARKETPLACE; and

11              e. YOUR       REVIEW       of    any   EPIC     APP     or   UPDATE,       INCLUDING

12                  COMMUNICATIONS CONCERNING the duration and outcome of such REVIEW.

13 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

14          SEA incorporates by reference its General Objections as though fully set forth herein,
15 including but not limited to its general objections to the definitions of “COMMUNICATIONS,”

16 “CONCERNING,” “YOU,” “YOUR,” “EPIC,” “APP(S),” “APP MARKETPLACE,” “IN-APP

17 PRODUCTS,” “UPDATE,” and “REVIEW.”                   As a threshold matter, SEA objects that the
18 information in this Request is equally available from and should be produced by Plaintiff Epic

19 Games, a party to the case, not SEA, a non-party, and SEA further objects to the extent that it

20 requests information already in Apple’s possession. See, e.g., Nidec Corp. v.Victor Co. of Japan,

21 249 F.R.D. 575, 577 (N.D. Cal. 2007); Genus Lifesciences Inc. v. Lannett Co., Inc., 2019 WL

22 7313047, at *4 (N.D. Cal. Dec. 30, 2019). On that basis alone, the Request is improper in its entirety.

23 SEA further objects to this Request as vague, irrelevant, overly broad, unduly burdensome, and not

24 proportional to the needs of the case. In particular, the Request for “COMMUNICATIONS [from

25 2017 to present] . . . CONCERNING” commission rates, “policies, practices, and/or procedures for

26 handling and processing payments,” requirements or options to use payment and purchase

27 functionality, and technical or other efforts encouraging users seeking to download “EPIC APPS”

28 is facially unreasonable, vague, overly broad, unduly burdensome, and not proportional to the needs

                                               -11-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 14 of 20




 1 of the case. SEA also objects to the Request to the extent it seeks information relating to activities

 2 outside the United States; to the extent it seeks information about activities that do not involve SEA;

 3 and to the extent it seeks information not in SEA’s possession, custody, or control. SEA is

 4 responding on behalf of Samsung Electronics America, Inc. only, and no other entity. SEA

 5 additionally objects to this Request to the extent it seeks information protected by attorney-client

 6 privilege, attorney work product doctrine, or other applicable privilege, protection, immunity, or

 7 restriction upon discovery. SEA further objects to this Request to the extent it seeks third-party or

 8 SEA’s confidential and/or proprietary information, including but not limited to trade secrets or other

 9 confidential research, development, financial, strategic, or competitive commercial information.

10 See Fed. R. Civ. P. 45(d)(3)(B)(i); see also, e.g., Audio MPEG, Inc. v. HP Inc., 2017 WL 950847,

11 at *4-5 (N.D. Cal. Mar. 10, 2017). Apple did not provide, and SEA has not seen, a copy of the

12 protective order (if any). Regardless, SEA will not produce the requested information, even if a

13 protective order is entered, because the information Apple seeks is so commercially sensitive that it

14 should not be produced in a litigation to which SEA is not a party and in which SEA cannot

15 effectively police its use—particularly where, as here, the subpoenaing party competes with

16 Samsung. See, e.g., Waymo LLC v. Uber Techs., Inc., 2017 WL 2929439, at *3 (N.D. Cal. July 7,

17 2017). There is no justification for the Request, and it is apparent that Apple has not taken

18 “reasonable steps to avoid imposing undue burden or expense on” SEA with respect this Request

19 (e.g., by narrowly tailoring it or obtaining the requested information from parties to the suit or other

20 equally accessible sources). See Rule 45(d). SEA reserves its right pursuant to Rule 45(d) to seek

21 redress for Apple’s failure to do so.

22          Subject to and without waiving the foregoing general and specific objections, and consistent

23 with the cited case law, Apple has an obligation to seek these documents from Epic Games, Inc., a

24 party to the suit; therefore, SEA will not produce documents in response to this Request.

25 REQUEST FOR PRODUCTION NO. 5:

26          DOCUMENTS CONCERNING EPIC’s distribution of APPS through YOUR APP

27 MARKETPLACE or otherwise on YOUR HANDHELD DEVICES or NON-HANDHELD

28 DEVICES, INCLUDING any DOCUMENTS CONCERNING:

                                               -12-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 15 of 20




 1              a. EPIC’s decision to distribute Fortnite through YOUR APP MARKETPLACE;

 2              b. the pre-installation of any EPIC APP on YOUR HANDHELD DEVICES or

 3                  NONHANDHELD DEVICES;

 4              c. co-marketing efforts, campaigns, or initiatives between YOU and EPIC;

 5              d. all support YOU have given EPIC in order to promote, market, and/or advertise any

 6                  EPIC APP;

 7              e. all technical support YOU have given EPIC in order to optimize its APPS to run on

 8                  YOUR HANDHELD DEVICES or NON-HANDHELD DEVICES;

 9              f. the ability and/or tendency of YOUR HANDHELD DEVICE users to choose

10                  between a payment and purchase functionality provided by YOU and EPIC; and

11              g. the availability of EPIC APPS on, and tendency of users to download EPIC APPS

12                  from, any other APP MARKETPLACE, INCLUDING Epic’s Fortnite Installer and

13                  APP MARKETPLACES on both HANDHELD DEVICES and NON-HANDHELD

14                  DEVICES.

15 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

16          SEA incorporates by reference its General Objections as though fully set forth herein,
17 including but not limited to its objections to the definitions of “DOCUMENTS,” “CONCERNING,”

18 “YOU,” “YOUR,” “EPIC,” “HANDHELD DEVICE(S),” “NON-HANDHELD DEVICES,”

19 “APP(S),” and “APP MARKETPLACE(S).” SEA also objects to this Request as vague, irrelevant,

20 overly broad, unduly burdensome, and not proportional to the needs of the case. In particular, the

21 request for documents, from 2017 to the present, “CONCERNING EPIC’s distribution of APPS

22 through YOUR APP MARKETPLACE or otherwise on YOUR HANDHELD DEVICES or NON-

23 HANDHELD DEVICES” is facially unreasonable, vague, irrelevant, overly broad, unduly

24 burdensome, and not proportional to the needs of the case. In addition to the objections to the

25 defined terms listed above, the phrases “co-marketing efforts, campaigns, or initiatives,” “to

26 promote, market, and/or advertise,” and “all technical support” are vague. SEA also objects that the

27 information in this request should be produced, if at all, by Plaintiff Epic Games, a party to the case,

28 not SEA, a non-party, and further objects to the extent that it requests information already in Apple’s

                                               -13-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 16 of 20




 1 possession. See Nidec Corp. v.Victor Co. of Japan, 249 F.R.D. 575, 577 (N.D. Cal. 2007); Genus

 2 Lifesciences Inc. v. Lannett Co., Inc., 2019 WL 7313047, at *4 (N.D. Cal. Dec. 30, 2019). SEA also

 3 objects to this Request to the extent it seeks information that is publicly available or otherwise

 4 equally accessible to Apple without burdening non-party SEA. SEA additionally objects to the

 5 Request to the extent it seeks information relating to activities outside the United States; to the extent

 6 it seeks information about activities that do not involve SEA; and/or to the extent it seeks

 7 information not in SEA’s possession, custody, or control. SEA is responding on behalf of Samsung

 8 Electronics America, Inc. only, and no other entity. SEA also objects to this Request to the extent

 9 it seeks information protected by attorney-client privilege, attorney work product doctrine, or other

10 applicable privilege, protection, immunity, or restriction upon discovery. SEA further objects to

11 this Request to the extent it seeks SEA’s confidential and/or proprietary information, including but

12 not limited to trade secrets or other confidential research, development, financial, strategic, or

13 competitive commercial information. See Fed. R. Civ. P. 45(d)(3)(B)(i); see also, e.g., Audio

14 MPEG, Inc. v. HP Inc., 2017 WL 950847, at *4-5 (N.D. Cal. Mar. 10, 2017). Apple did not provide,

15 and SEA has not seen, a copy of the protective order (if any). Regardless, to the extent the Request

16 seeks confidential information, SEA will not produce the information, even if a protective order is

17 entered, because the information Apple seeks is so commercially sensitive that it should not be

18 produced in a litigation to which SEA is not a party and in which SEA cannot effectively police its

19 use—particularly where, as here, the subpoenaing party competes with Samsung. See, e.g., Waymo

20 LLC v. Uber Techs., Inc., 2017 WL 2929439, at *3 (N.D. Cal. July 7, 2017). There is no justification

21 for the Request, and it is apparent that Apple has not taken “reasonable steps to avoid imposing

22 undue burden or expense on” SEA with respect this Request (e.g., by narrowly tailoring it or

23 obtaining the requested information from parties to the suit or other equally accessible sources). See

24 Rule 45(d). SEA reserves its right pursuant to Rule 45(d) to seek redress for Apple’s failure to do

25 so.

26          Subject to and without waiving the foregoing general and specific objections, and consistent

27 with the cited case law, Apple has an obligation to seek these documents from Epic Games, Inc., a

28 party to the suit; therefore, SEA will not produce documents in response to this Request.

                                               -14-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 17 of 20




 1 REQUEST FOR PRODUCTION NO. 6:

 2          DOCUMENTS (INCLUDING data) sufficient to show, for each month since August 2018:

 3              a. the number of times that any EPIC APP was downloaded from YOUR APP

 4                  MARKETPLACE, by APP;

 5              b. the number of IN-APP PRODUCTS sold through EPIC APPS downloaded from

 6                  YOUR APP MARKETPLACE, and the price of each such IN-APP PRODUCT;

 7              c. the total value in U.S. dollars of IN-APP PRODUCTS sold through EPIC APPS

 8                  downloaded from YOUR APP MARKETPLACE; and

 9              d. the amount that YOU earned in commissions from each download of an EPIC APP

10                  or sale of an IN-APP PRODUCT through EPIC APPS, and the effective commission

11                  rate on each such transaction.

12 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

13          SEA incorporates by reference its General Objections as though fully set forth herein,
14 including but not limited to its objections to the definitions of “DOCUMENTS,” “CONCERNING,”

15 “YOU,” “YOUR,” “EPIC,” “IN-APP PRODUCT,” “APP(S),” and “APP MARKETPLACE(S).”

16 As a threshold matter, SEA objects that the information in this Request is equally available from

17 and should be produced by Plaintiff Epic Games, a party to the case, not SEA, a non-party, and SEA

18 further objects to the extent that it requests information already in Apple’s possession. See, e.g.,

19 Nidec Corp. v.Victor Co. of Japan, 249 F.R.D. 575, 577 (N.D. Cal. 2007); Genus Lifesciences Inc.

20 v. Lannett Co., Inc., 2019 WL 7313047, at *4 (N.D. Cal. Dec. 30, 2019). SEA also objects to this

21 Request as vague, irrelevant, overly broad, unduly burdensome, and not proportional to the needs

22 of the case. SEA further objects to the Request to the extent it seeks information relating to activities

23 outside the United States; to the extent it seeks information about activities that do not involve SEA;

24 and/or to the extent it seeks information not in SEA’s possession, custody, or control. SEA is

25 responding on behalf of Samsung Electronics America, Inc. only, and no other entity. SEA

26 additionally objects to this Request to the extent it seeks information protected by attorney-client

27 privilege, attorney work product doctrine, or other applicable privilege, protection, immunity, or

28 restriction upon discovery. SEA also objects to this Request to the extent it seeks SEA’s confidential

                                               -15-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 18 of 20




 1 and/or proprietary information, including but not limited to trade secrets or other confidential

 2 research, development, financial, strategic, or competitive commercial information. See Fed. R.

 3 Civ. P. 45(d)(3)(B)(i); see also, e.g., Audio MPEG, Inc. v. HP Inc., 2017 WL 950847, at *4-5 (N.D.

 4 Cal. Mar. 10, 2017). Apple did not provide, and SEA has not seen, a copy of the protective order

 5 (if any). Regardless, to the extent the Request seeks confidential information, SEA will not produce

 6 the information, even if a protective order is entered, because the information Apple seeks is so

 7 commercially sensitive that it should not be produced in a litigation to which SEA is not a party and

 8 in which SEA cannot effectively police its use—particularly where, as here, the subpoenaing party

 9 competes with Samsung. See, e.g., Waymo LLC v. Uber Techs., Inc., 2017 WL 2929439, at *3

10 (N.D. Cal. July 7, 2017). There is no justification for the Request, and it is apparent that Apple has

11 not taken “reasonable steps to avoid imposing undue burden or expense on” SEA with respect this

12 Request (e.g., by narrowly tailoring it or obtaining the requested information from parties to the suit

13 or other equally accessible sources). See Rule 45(d). SEA reserves its right pursuant to Rule 45(d)

14 to seek redress for Apple’s failure to do so.

15          Subject to and without waiving the foregoing general and specific objections, and consistent
16 with the cited case law, Apple has an obligation to seek these documents from Epic Games, Inc., a

17 party to the suit; therefore, SEA will not produce documents in response to this Request.

18 REQUEST FOR PRODUCTION NO. 7:

19          All DOCUMENTS requested from and/or produced by YOU in In re Apple iPhone Antitrust

20 Litigation, No. 11-cv-06714 (N.D. Cal.), and Cameron et al. v. Apple Inc., No. 19-cv-03074 (N.D.

21 Cal.), INCLUDING all DOCUMENTS requested from YOU and/or produced by YOU pursuant to

22 DEFENDANT’s subpoena dated March 15, 2020.

23 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

24          SEA incorporates by reference its General Objections as though fully set forth herein,

25 including but not limited to its objections to the definitions of “DOCUMENTS” and “YOU.” SEA

26 also objects to this Request as overly broad, unduly burdensome, and not proportional to the needs

27 of the case. In particular, SEA objects to the inclusion of “[a]ll documents requested from and/or

28 produced by YOU” to the extent that this requests documents SEA has already refused to produce

                                               -16-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 19 of 20




 1 as protected by any applicable claims of privilege, and to the extent this seeks documents not already

 2 compelled to be produced by SEA, a non-party, in the prior litigations. SEA also objects to this

 3 Request to the extent it seeks information protected by attorney-client privilege, attorney work

 4 product doctrine, or other applicable privilege, protection, immunity, or restriction upon discovery.

 5 SEA further objects to this Request to the extent it seeks SEA’s confidential and/or proprietary

 6 information that SEA has not previously produced, including but not limited to trade secrets or other

 7 confidential research, development, financial, strategic, or competitive commercial information.

 8 See Fed. R. Civ. P. 45(d)(3)(B)(i); see also, e.g., Audio MPEG, Inc. v. HP Inc., 2017 WL 950847,

 9 at *4-5 (N.D. Cal. Mar. 10, 2017). Apple did not provide, and SEA has not seen, a copy of the

10 protective order (if any). Regardless, to the extent the Request seeks confidential information, SEA

11 will not produce the information, even if a protective order is entered, because the information Apple

12 seeks is so commercially sensitive that it should not be produced in a litigation to which SEA is not

13 a party and in where SEA cannot effectively police its use—particularly where, as here, the

14 subpoenaing party competes with Samsung. See, e.g., Waymo LLC v. Uber Techs., Inc., 2017 WL

15 2929439, at *3 (N.D. Cal. July 7, 2017). SEA additionally objects to this request to the extent that

16 it requests information already in Apple’s possession, as it seeks those documents already

17 “requested from YOU and/or produced by YOU pursuant” to Apple’s subpoena in the prior

18 litigation. SEA also objects to the Request to the extent it seeks information relating to activities

19 outside the United States; to the extent it seeks information about activities that do not involve SEA;

20 and/or to the extent it seeks information not in SEA’s possession, custody, or control. SEA is

21 responding on behalf of Samsung Electronics America, Inc. only, and no other entity. There is no

22 justification for the Request, and it is apparent that Apple has not taken “reasonable steps to avoid

23 imposing undue burden or expense on” SEA with respect this Request (e.g., by narrowly tailoring

24 it or obtaining the requested information from parties to the suit or other equally accessible sources).

25 See Rule 45(d). SEA reserves its right pursuant to Rule 45(d) to seek redress for Apple’s failure to

26 do so.

27

28

                                               -17-                    Case No. 4:20-cv-05640-YGR
                        NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
     Case 4:20-cv-05640-YGR Document 260-5 Filed 01/19/21 Page 20 of 20




 1          Subject to and without waiving the foregoing general and specific objections, SEA will

 2 produce in this action the documents it was ordered to produce and is in the process of producing in

 3 the In re Apple iPhone Antitrust Litigation, and Cameron et al. v. Apple Inc. actions.

 4

 5 DATED: December 4, 2020                QUINN EMANUEL URQUHART & SULLIVAN, LLP

 6

 7
                                           By        /s/ Victoria F. Maroulis
 8                                            Victorial Maroulis
                                              Attorneys for Samsung Electronics America, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -18-                    Case No. 4:20-cv-05640-YGR
                       NON-PARTY SAMSUNG ELECTRONICS AMERICA, INC.’S RESPONSES TO SUBPOENA
